                        UNITED STATES DISTRICT COURT
                         NORTHERN DISTRICT OF OHIO
                              EASTERN DIVISION


UNITED STATES OF AMERICA,                    )    CASE NO. 4:16CR88-31
                                             )
                       PLAINTIFF,            )    JUDGE SARA LIOI
                                             )
vs.                                          )
                                             )    ORDER ON VIOLATION OF
                                             )    CONDITIONS OF PROBATION
                                             )
JAMALIA ABRAMS,                              )
                                             )
                      DEFENDANT.             )


       A violation report was filed in this case on November 2, 2017. The Court referred

this matter to a magistrate judge to conduct appropriate proceedings and to file a report

and recommendation. Magistrate Judge George J. Limbert reported that a probation

violation hearing was held on January 30, 2019. The defendant admitted to the following

violations:

          1.   Law Violation;
          2.   Failure to Pay Restitution.

       The magistrate judge filed a report and recommendation on January 30, 2019, in

which the magistrate judge recommended that the Court find that the defendant has

violated the conditions of her probation.

       A final probation violation hearing was conducted on February 21, 2019.
Defendant Jamalia Abrams was present and represented by Attorney Darin Thompson.

The United States was represented by Assistant United States Attorney Christopher

Joyce. United States Probation Officer Ashley Frank was also present at the hearing.

       No objections were filed to the report and recommendation of the magistrate

judge. Upon review, the Court adopts the report and recommendation of the magistrate

judge and finds the defendant to be in violation of her terms and conditions of her

probation.

       IT IS ORDERED that the defendant's term of probation is revoked and the

defendant is sentenced to the custody of the Bureau of Prisons for a period of eight (8)

months, with credit for time served since January 25, 2019.

       Upon release from custody, defendant is placed on supervised release for three (3)

years, with the same terms and conditions of supervised release as previously ordered,

and with the following additional condition: Upon release from custody, the defendant

shall reside in a Residential Reentry Center, preferably, Community Corrections

Association, for a period of up to four (4) months.

       The defendant is remanded to the custody of the United States Marshal.

       IT IS SO ORDERED.


Dated: February 21, 2019
                                                 HONORABLE SARA LIOI
                                                 UNITED STATES DISTRICT JUDGE




                                             2
